Citation Nr: 1454852	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left ankle and left knee disabilities.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder, to include as secondary to service-connected left ankle and left knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge in September 2013. 

In addition to the paper claims file, there is a Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claim.  This was reviewed by the Board.

The issues of entitlement to service connection for a right knee disorder and the now reopened service connection claim for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  In a September 2011 Board decision, the Board denied the Veteran's claim of service connection for a back disorder, to include as secondary to a service-connected left ankle disability; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the September 2011 Board decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a back disorder.


CONCLUSION OF LAW

The criteria to reopen a claim of service connection for a back disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Factual Background

Historically, the appellant's claim for entitlement to service connection for a back disorder was most recently finally denied by the Board in September 2011.  The decision noted that service connection for a back disorder was denied as the evidence established that the Veteran did not have a back disorder that was manifested in service or within one year thereafter or that was related to his military service or to a service-connected disability.  The appellant was notified of that decision and his appellate rights in September 2011.  He did not appeal the decision and it became final. 

The Veteran submitted a claim to reopen in November 2011.  

The evidence of record at the time of the last final denial in September 2011 consisted of service treatment records, the report of a November 2010 VA examination and assertions by the Veteran.  

Evidence added to the record since the September 2011 Board decision includes the report of a May 2012 records review, conducted by a VA physician, the report of a July 2012 VA examination, and testimony provided by the Veteran in September 2013. 

The May 2012 VA file review contains contradictory findings, but includes the physician's observation that it seemed most likely that the Veteran's lower back problems were caused by his bilateral degenerative joint disease of the knees.  
The July 2012 VA examination report included that examiner's comment that the left ankle and left knee disabilities did "contribute" to the Veteran's lumbar spine arthritis by altering the biomechanics of the Veteran's gait.  However, it was added that the Veteran, regardless, would have gone on to develop arthritis.  As to providing a baseline measurement concerning the Veteran's back, this physician commented that this was "a little bit more difficult to determine."  

In the course of his September 2013 hearing, the Veteran testified that the July 2012 VA examiner informed him that his claimed back disorder had been "made worse" by his service-connected left ankle and left knee disabilities.  

Analysis

The claim for service connection for a back disorder was most recently finally denied because there was no evidence to establish that the Veteran had a back disorder that was manifested in service or within one year thereafter or that was related to his military service or to a service-connected disability.  Evidence added to the record since that decision includes the above-discussed VA file review report dated in May 2012 and the VA examination report findings dated in July 2012.  This evidence is new in that it was not previously of record.  The evidence is also material as it addresses an unestablished fact; that is, in essence, the possibility, albeit presented in a confusing manner, whether the Veteran's lumbar spine disorder was made worse by his service-connected left ankle and left knee disabilities.  That evidence, combined with VA assistance and other evidence of record, would raise a reasonable possibility of substantiating the claim and therefore meets the "low threshold" required to reopen a claim under § 3.156(a).  See Shade.  As such, the claim is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected left ankle and left knee disabilities, is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claim for service connection for a low back disorder, specifically, a VA examination and opinion are necessary to adjudicate the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As to the claim seeking service connection for a right knee disorder, to include as secondary to service-connected left ankle and left knee disabilities, remand is also necessary.  

VA examinations conducted to date are inadequate in connection with both claims.  The May 2012 VA opinion is internally inconsistent in that the examiner stated it was "most likely" and "less likely" that the Veteran's problems were caused by his knees.  The Board points out that service connection is in effect for the left knee only.  

The July 2012 opinion is inadequate because the examiner essentially rephrased the question of whether the Veteran's back disability was aggravated by service-connected disabilities as whether the Veteran would have developed back problems if he didn't have problems with his knee or ankle.  The examiner determined that since the Veteran would likely have developed problems in his back and right knee anyway, there was no aggravation.  The examiner clearly misunderstood the question.

Neither examiner was able to provide information on the baseline of disability prior to aggravation.  Ultimately, it is the Veteran's responsibility to support his claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  The claim must be remanded to allow the Veteran the opportunity to do so.

The record also includes VA outpatient treatment records from the VA medical facilities dated in Lincoln and Omaha, dated most recently in January 2013.  As these claims are being remanded anyway, all VA medical treatment records dated since January 2013 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  Obtain any VA medical treatment records dating from January 2013 to the present.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the claimed right knee and low back disorders.  The Veteran's claims file must be made available to the examiners for review.

Based on the examination and review of the record, the examiner(s) should answer the following:

(a)  Identify all currently diagnosed right knee and/or low back disorders. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right knee or back disability is the result of active service or any incident therein, or, in the alternative, had its onset in service?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right knee or back disability was caused by his service-connected left ankle or left knee disability?

(d) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected left ankle or left knee disabilities aggravated any currently diagnosed right knee or back disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee or low back disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ must notify the Veteran that it is his responsibility to report for a scheduled VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2014).

4.  When the development requested has been completed, the case should be reviewed by the AOJ the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


